NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted March 12, 2014*
                                 Decided March 12, 2014

                                          Before

                           WILLIAM J. BAUER, Circuit Judge

                           DANIEL A. MANION, Circuit Judge

                           ILANA DIAMOND ROVNER, Circuit Judge

No. 13‐3042
                                                 Appeal from the United States District
ROZALIA BRASSAI,                                 Court for the Northern District of
    Plaintiff‐Appellant,                         Indiana, South Bend Division.

       v.                                        No. 3:12‐cv‐00485‐CAN

CAROLYN W. COLVIN,                               Christopher A. Nuechterlein,
Acting Commissioner of Social Security,          Magistrate Judge.
      Defendant‐Appellee.

                                        O R D E R

     Rozalia Brassai appeals the dismissal of her complaint against the Social Security
Administration for want of prosecution. We affirm.

      Late in 2012 Brassai sought judicial review of the denial of her application for
supplemental security income based on her kidney disease, depression, and anxiety.



       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. The appeal thus is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 13‐3042                                                                            Page 2
(Previously, with regard to separate applications, two administrative law judges had
conducted hearings and concluded that she was not disabled.) In federal court the
parties consented to having a magistrate judge preside over her suit. The magistrate
judge, upon learning that Brassai was proceeding pro se, advised her in a letter to seek a
lawyer’s assistance because of the technical and complex nature of social security law.
In the letter, he directed her to file a status report by April 20, 2013 informing the court
whether she intended to continue pursuing the suit; he also cautioned her that her
failure to file a status report by the deadline could result in her suit’s dismissal.

       The April 20 deadline passed without any word from Brassai, and the magistrate
judge allowed her another month, until May 31, to file a brief or status report, or face
possible dismissal of her suit. Brassai then responded with two separate letters to the
court stating that she was unable to seek an attorney; the judge extended the deadline to
September 6 to file an opening brief, but warned her that her failure to do so “will force
the Court to take the dire action of dismissing this case.”

       That deadline too passed without any submission from Brassai, so the judge
dismissed her complaint without prejudice for failure to prosecute her claim. See Fed. R.
Civ. P. 41. As the court explained, “Plaintiff has failed to comply with two court orders,
and has provided no written documentation explaining her inaction. This Court can
only assume that Plaintiff has abandoned her case.”

       On appeal Brassai discusses the merits of her disability claim, but the merits of
her claim are not before this court. See Kolman v. Shalala, 39 F.3d 173, 176 (7th Cir. 1994).
She says nothing about the ground on which the magistrate judge dismissed her federal
suit. Her suit was dismissed for want of prosecution—a harsh sanction that should be
used only “when there is a clear record of delay or contumacious conduct . . . .”
See Kasalo v. Harris & Harris, Ltd., 656 F.3d 557, 561 (7th Cir. 2011). The magistrate judge
here patiently handled Brassai’s suit: he explained the briefing process to her, advised
her about the benefits of having a lawyer and how to contact one, generously extended
deadlines and warned Brassai several times that failure to respond to his directives
could result in dismissal of her complaint. Given Brassai’s clear record of delay, the
magistrate judge acted well within his discretion in dismissing the complaint.

                                                                                AFFIRMED.